Citation Nr: 9915172	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right forearm with involvement of Muscle 
Group VII and arthritis of the right wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection on a secondary basis 
for arthritis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in March 1999.

The Board notes that the veteran, in his VA Form 9 dated in 
December 1996, suggested that his disabilities have rendered 
him unemployable.  The record reflects, however, that he was 
thereafter provide with, but did not return, the appropriate 
form for claiming entitlement to a total rating based on 
unemployability due to service-connected disabilities, and 
that, in testimony before the undersigned in March 1999, the 
veteran clarified that he is not seeking a total rating based 
on unemployability.
 

REMAND

The Board initially notes that the veteran, at his March 1999 
hearing before the undersigned, raised the issues of 
entitlement to an increased rating for the residuals of 
gunshot wounds of the left thigh involving Muscle Group XV, 
and entitlement to an increased rating for the residuals of 
gunshot wounds of the left leg involving Muscle Group XI.

At his March 1999 hearing the veteran testified that he 
received recent treatment from the VA Medical Center (VAMC) 
at Murfreesboro, Tennessee; the veteran indicated that VA 
should obtain records of this treatment prior to adjudication 
of his claims.  The Board is also of the opinion that an 
additional VA examination of the veteran would be helpful in 
the adjudication of his claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, records 
from the VAMC in Murfreesboro, 
Tennessee, for October 1996 to the 
present should be obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of a 
gunshot wound of the right forearm 
with involvement of Muscle Group VII 
and arthritis of the right wrist; 
the nature and extent of impairment 
from the service-connected residuals 
of gunshot wounds of the left thigh 
involving Muscle Group XV; the 
nature and extent of impairment from 
the service-connected residuals of 
gunshot wounds of the left leg 
involving Muscle Group XI; and the 
nature, extent and etiology of any 
arthritis of the left leg.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  The 
extent of any left knee instability 
or subluxation should be noted.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any arthritis 
of the left ankle or knee present 
was caused or chronically worsened 
by the service-connected residuals 
of gunshot wounds of the left thigh 
and left leg.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the claims 
for entitlement to an increased 
rating for residuals of gunshot 
wounds of the left thigh and leg, 
and readjudicate the issues of 
entitlement to an increased rating 
for residuals of gunshot wounds of 
the right forearm involving Muscle 
Group VII with arthritis of the 
right wrist, and entitlement to 
service connection on a secondary 
basis for arthritis of the left leg.  
In addressing the veteran's 
increased rating claims, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


